Maletz, Judge:
The following appeals for reappraisement, enu-erated in schedule “A”, hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeals for reappraisement consists of artificial flowers made of glass beads, exported from France subsequent to February 27,1958.
That said artificial flowers are not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; and that .the said merchandise was entered for consumption subsequent to February 27,1958.
That on or about the date of exportation of the said merchandise, the price at which such or similar merchandise was freely sold, or, in the absence of sales, offered for sale in the principal markets of France, in the usual wholesale quantities and in the ordinary course of trade, *763for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised values, less the buying-commission, as stated on the invoices.
IT IS FURTHER STIPULATED AND AGREED that the above appeals for reappraisement may be deemed to be submitted for decision upon this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export value as defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and that such statutory values therefor are the appraised values, less the buying commissions, as stated on the invoices.
As to all other merchandise included on the invoices covered by the entries involved herein, the appeals for reappraisement are dismissed.
Judgment will be rendered accordingly.